Citation Nr: 1104084	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05 05-026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, to 
include coronary artery disease.

2.  Entitlement to service connection for a colon disability.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for an intestinal 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) located in Lincoln, 
Nebraska.

The Veteran testified at a June 2006 Board hearing.  The Veteran 
was notified in December 2006, however, that a transcript of the 
proceeding was not able to be produced, and he was offered an 
opportunity for another Board hearing, which he declined in 
writing in January 2007.  See 38 C.F.R. § 20.717 (2010).

By way of background, a March 2007 Board decision denied the 
Veteran's claims on the merits.  Subsequently, in March 2008, the 
Veteran's attorney and VA's General Counsel filed a joint motion 
with the United States Court of Appeals for Veterans Claims 
(Court) to vacate that portion of the Board's decision that 
denied service connection for heart, colon, stomach, and 
intestinal disabilities, and to remand the case to the Board.  An 
April 2008 Court order granted the motion, thereby vacating the 
Board's decision on the claims and remanding these matters to the 
Board for further review.  Based on the joint motion for remand 
and Court order, a June 2008 Board decision remanded the 
Veteran's claims for further development.  Such development has 
been completed and associated with the claims file, and these 
matters are returned to the Board for further review.

The issues of entitlement to service connection for intestinal 
and colon disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam 
between 1966 and 1967.

2.  The Veteran has been diagnosed with coronary artery disease.

3.  The preponderance of the evidence is against finding that the 
Veteran currently has a stomach disorder that had its onset in 
service or that is otherwise related to service.


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to be due to in-service 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2010); 75 Fed. 
Reg. 53,202, 53, 216 (eff. August 31, 2010).

2.  Service connection for a stomach disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a 
heart disability, to include coronary artery disease, is granted, 
as explained below.  As such, the Board finds that any error 
under the VCAA with regard to the Veteran's claim is moot.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for a 
stomach disability, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated November 2003 and January 
2005 fully satisfied the duty to notify provisions (see also 
letter dated September 2008).  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letters 
informed the Veteran of what information or evidence was needed 
to support his claim, what types of evidence the Veteran was 
responsible for obtaining and submitting to VA, and which 
evidence VA would obtain.  The Board further notes that the 
Veteran's claim was readjudicated by way of a Statement of the 
Case (SOC) dated in January 2005, and Supplemental Statements of 
the Case (SSOCs) dated in May 2005 and February 2009, such that 
any issues as to the timeliness of the notice is moot.  

Because the Veteran's claim of entitlement to service connection 
for a stomach disability is denied, as explained below, the Board 
finds that any notice deficiencies regarding the assignment of 
disability ratings and effective dates is moot.  See Dingess, 19 
Vet. App. 473.  Nevertheless, the Board notes that a March 2006 
notice informed the Veteran how VA assigns disability ratings and 
effective dates.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's service treatment records, private treatment records, 
and VA treatment records are all in the file.  The Veteran has 
not identified any outstanding records relevant to his claim.  As 
noted above, pursuant to the joint motion for remand and April 
2008 Court order, the Board remanded the Veteran's claim in June 
2008 for further development, to include obtaining copies of any 
outstanding VA and private treatment records.  Pursuant to the 
Board's remand, the RO associated additional VA treatment records 
with the claims file dated through October 2008.  Also, the RO 
provided the Veteran with blank Forms 21-4142, in response to 
which the Veteran replied that there were no other outstanding 
records for VA to obtain.  See VA Correspondence, September 2008; 
Statement, October 2008.  The Board finds that there has been 
more than substantial compliance with the Board's remand 
directive in this regard, and that the record contains sufficient 
evidence to make a decision on the Veteran's claim.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

VA's duty to assist generally includes the duty to provide a VA 
examination or obtain a medical opinion when necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  As 
noted above, in June 2008, pursuant to the joint motion for 
remand and April 2008 Court order, the Board remanded the 
Veteran's claim for further development, to include a VA 
examination relating to his claim for service connection for a 
stomach disability.  Pursuant to the Board's remand, in November 
2008, the Veteran was provided with a VA examination relating to 
his claim.  The VA examiner reviewed the claims file, examined 
the Veteran, elicited a history from him, provided the requested 
opinion, and the examiner provided adequate, thorough reasoning 
for his conclusions.  The Board further notes that, as explained 
in greater detail below, the examiner's opinion is non-
speculative and adequate upon which to base a decision on the 
Veteran's claim.  In light of the above, the Board finds that 
there has been more than substantial compliance with the Board's 
remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Heart Disability

The Veteran served on active duty in the Army from November 1965 
to October 1968.  He alleges that he incurred a heart disability, 
to include coronary artery disease, as a result of service, to 
include as a result of being exposed to herbicides while serving 
in Vietnam.  In the alternative, the Veteran contends that his 
heart disability is secondary to his service-connected diabetes 
mellitus or was otherwise aggravated by his diabetes mellitus.

As an initial matter, the Board acknowledges that the Veteran's 
DD Form 214 reflects that the Veteran's active service included 
one year and five months of foreign/overseas service, including 
service the Pacific theater, and that he is the recipient of the 
Vietnam Campaign Medal and the Vietnam Service Medal.  In 
addition, a Health record - Abstract of Service, reflects that 
between July 1966 and June 1967, the Veteran was stationed with 
the 398th Transportation Detachment in the Republic of Vietnam 
(in APOs 96307 and 96257 - see also U.S. Army Combat Units 
Directory, 1966-1973).  Likewise, the Veteran submitted a 
December 2003 statement in which he reported he was assigned to 
the 398th Transportation Company in Vietnam between July 1966 and 
August 1967.  He also submitted copies of letters he wrote to his 
grandmother from Vietnam, along with the corresponding envelopes 
showing a return address of the 398th Transportation Company, APO 
SF 96307, with postmarks from APO 96307 dated in September and 
October 1966.  In light of all of the above credible evidence, 
the Board concedes that the Veteran served in country in Vietnam 
during that time.

A veteran who served on active duty in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975 is generally presumed to 
have been exposed to an herbicide agent (unless there is 
affirmative evidence to the contrary).  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii) (2010).

As noted above, the evidence shows that the Veteran served in-
country in Vietnam between 1966 and 1967.  Based thereon, under 
38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii), herbicide 
exposure is presumed.

In the case of a veteran who was exposed to an herbicide agent in 
service, 38 C.F.R. § 3.309(e) lists certain diseases for which 
presumptive service connection may be granted even though there 
is no record of such disease during service.  See 38 C.F.R. 
§ 3.307(a) (2010).  Effective August 31, 2010, VA amended its 
regulations by adding ischemic heart disease, including 
"coronary artery disease," to the list of diseases provided in 
38 C.F.R. § 3.309(e) for which presumptive service connection may 
be granted due to herbicide exposure.  See 75 Fed. Reg. 53202, 
53216 (August 31, 2010).

As noted above, pursuant to the March 2008 joint motion for 
remand and April 2008 Court order, in June 2008, the Board 
remanded this matter for further development, to include a VA 
examination.  The Board notes that, at that time, 38 C.F.R. 
§ 3.309(e) had not yet been amended to include coronary artery 
disease in the list of diseases for which presumptive service 
connection may be granted based on herbicide exposure.  A 
November 2008 VA examination report reflects that the examiner 
reviewed the claims file, examined the Veteran, and recorded a 
diagnosis of, among other things, coronary artery disease.

Based on the fact that herbicide exposure in Vietnam presumed, 
and because the Veteran is shown to have a current diagnosis of 
coronary artery disease, presumptive service connection is 
therefore granted.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) (August 31, 2010).

B.  Stomach Disability

The Veteran claims that he incurred a stomach disability as a 
result of his service in Vietnam.  The Veteran asserts that he 
experienced stomach problems in Vietnam that he attributes to the 
food he ate there, and he asserts that he has experienced 
continued symptomatology since service.  See DRO Hearing 
Transcript at 5, 9, 19.  He also notes that his service treatment 
records reflect treatment for stomach complaints in service.

As noted in the VCAA section above, the Veteran was provided with 
a VA examination relating to his claim in November 2008, which 
examination report reflects a diagnosis of gastroesophageal 
reflux disease (GERD) was recorded.  Clearly, therefore, the 
Veteran has a current stomach disability.

The Board will now address whether the Veteran's stomach 
disability is related to service.

As an initial matter, the Board notes that the Veteran's November 
1965 enlistment report of medical history reflects that the 
Veteran checked the box indicating that he had a history of 
experiencing "stomach, liver, or intestinal trouble."  An 
August 1966 service treatment record reflects that the veteran 
experienced gastroenteritis for two weeks.  Finally, his June 
1968 separation report of medical history reflects that, again, 
the Veteran checked the box indicating that he had a history of 
experiencing "stomach, liver, or intestinal trouble," and a 
physician noted on the form that the Veteran had frequent 
indigestion controlled with antacids as well as stomach problems 
("nervous stomach") that were noted as existing prior to 
service.

The Board notes that private treatment records dated from June 
1985 to December 1988 are silent as to any complaints of any 
stomach problems.

The first post-service treatment record reflecting complaints of 
any stomach problems is a March 2000 private treatment record 
from Dr. K.J. that reflects the Veteran complaint of experiencing 
some diarrhea and vomiting two weeks prior that lasted for a week 
and had resolved.  A diagnosis of recent gastroenteritis was 
recorded.

In addition, the Board acknowledges VA treatment records dated 
from May 2004 to present that reflect that the Veteran has been 
followed for diagnosed gastroesophageal reflux disease (GERD).  
The Board also acknowledges VA treatment records dated in 
December 2006 that reflect that the Veteran presented complaining 
of acute abdominal pain, nausea, and vomiting that was attributed 
to acute appendicitis, and that an appendectomy was performed, 
and that subsequent inpatient records reflect that the Veteran's 
symptoms resolved.

As noted above, the Veteran was provided with a VA examination in 
November 2008.  The VA examiner noted the Veteran's reported 
history of experiencing intermittent reflux symptoms for many 
years post-service, as well as his service treatment record dated 
in 1968 showing diagnosed gastroenteritis, and his exit 
examination showing that he was noted as having experiencing 
frequent indigestion and nervous stomach trouble.  The examiner 
recorded a diagnosis of GERD, and opined that he was not able to 
relate the Veteran's GERD to service without resorting to mere 
speculation in light of the lack of any record of complaint since 
his active service until fairly recently.  The examiner further 
noted that there was no evidence of aggravation of any 
preexisting stomach disability.

The Board finds the above opinion of the November 2008 VA 
examiner to be the most probative evidence of record with regard 
to whether the Veteran's stomach disability is related to 
service.  The examiner had an opportunity to interview the 
Veteran and examine him and review the claims file, and he 
provided an adequate rationale for his conclusion.  The Board 
further notes that there is no competent opinion of record that 
contradicts the opinion of the November 2008 VA examiner.

While the Board acknowledges the contention of the Veteran 
asserted in his December 2010 brief that the November 2008 VA 
examination report is speculative and therefore inadequate, the 
Board finds that the examiner's opinion was not speculative, but 
rather, that the examiner clearly opined that he was unable to 
relate the Veteran's GERD to service in light of the lack of 
record of complaint for several years post-service.  The Board 
further notes that such an opinion is entirely different than, 
for example, had the examiner opined that he could not provide an 
opinion as to the etiology of the Veteran's stomach disability 
without resorting to mere speculation, which was not the case 
herein.  Rather, as discussed above, the VA examiner clearly 
opined that he was unable to relate the Veteran's condition to 
service due to a lack of record of complaint for several years 
post-service.  In addition, the Board acknowledges the contention 
offered by the Veteran in his December 2010 brief that the 
November 2008 VA examiner's opinion was not sufficient to 
overcome the presumption of soundness or to address any possible 
aggravation.  As noted above, however, the Board notes that 
aggravation was specifically addressed by the examiner (as he 
specifically noted that there was no evidence of aggravation of a 
preexisting disability).  Furthermore, the Board notes that there 
was no suggestion made in the VA examiner's report that he found 
the Veteran's stomach disability to have preexisted service, and, 
likewise, the Board has not made a finding of a preexisting 
disability herein.  For these reasons, the Board finds the 
November 2008 VA examination report adequate upon which to base a 
decision.

The Board also acknowledges several lay statements made by the 
Veteran regarding having eaten food in Vietnam that caused him 
stomach problems, as well as the copies of letters he wrote to 
his grandmother while he was stationed in Vietnam in which he 
complained about the food in service and that he lost his 
appetite, etc.  While the Board acknowledges that the Veteran may 
be competent to report events and symptoms capable of lay 
observation, such as losing his appetite and experiencing stomach 
problems, the Board notes that he is not competent to 
etiologically link his stomach disability to something he ate in 
Vietnam over 40 years ago or to otherwise link his disability to 
his active service.  See Jeandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In addition, while the Board acknowledges the 
Veteran's claimed continuity of symptomatology, at the same time, 
the Board notes, again, that private treatment records dated from 
1985 to 1988 reflect no complaints of any stomach problems or any 
diagnosed stomach condition (despite showing complaints of 
several other conditions), and, therefore, the Board finds the 
Veteran's reported continued symptomatology to be not credible.  
The Board notes further that this case is distinguishable from 
cases where there is simply a lack of any medical treatment 
records.  Rather, the Board notes that several treatment records 
dated from 1985 to 1988 show complaints of several maladies by 
the Veteran, but not one complaint of stomach problems nor one 
notation of any diagnosed stomach condition.  Finally, the Board 
notes that the Veteran himself reported in his own statement that 
he only began experiencing stomach problems about 15 years ago, 
which statement contradicts his assertion in this case that he 
has experienced continuity of symptomatology since service, and 
for this reason as well, the Board finds his reported continuity 
of symptomatology to be not credible and to therefore lack 
probative value.

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a stomach disability, and the benefit-of-
the-doubt rule is not for application.  There is not an 
approximate balance of evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a heart disability, to 
include coronary artery disease, is granted.

Entitlement to service connection for a stomach disability is 
denied.


REMAND

The Veteran asserts that he has intestinal and colon disabilities 
that are related to service, including symptoms of diarrhea and 
rectal bleeding.  The Veteran indicated at the DRO hearing that 
he believes these conditions were caused by the food he ate in 
service or otherwise had their onset in service.  See DRO Hearing 
Transcript at 14, 18-19.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

As noted above, pursuant to the March 2008 joint motion for 
remand and April 2008 Court order, the Board remanded the 
Veteran's claim in June 2008 so that any outstanding VA and 
private treatment records could be associated with the claims 
file, and so that the Veteran could be afforded a VA examination 
relating to his claims.  While the Board acknowledges that VA 
treatment records dated through October 2008 were subsequently 
associated with the claims file, a March 2005 VA treatment record 
reflects that the Veteran was scheduled for a colonoscopy in May 
2005, and the Board notes that there is no May 2005 VA 
colonoscopy report in the claims file.  Based thereon, the Board 
finds that a remand is necessary so that the RO can obtain any 
outstanding VA treatment records relating to any colonoscopy 
procedure that was performed in May 2005 before a decision can be 
made on the Veteran's claims.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dunn v. West, 11 Vet. App. 462, 466-467 (1998) 
(Records created by VA are considered constructively part of the 
record and should be associated with the claims file); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, as noted above, the Veteran was provided with a VA 
examination in November 2008 relating to his claim for a colon 
disability.  The Board notes that while the Veteran's VA 
treatment records reflect notations of rectal bleeding (based on 
which the May 2005 colonoscopy was ordered) and of diagnosed 
hemorrhoids in August 2007 (see also complaints of bleeding in 
the DRO hearing transcript), no discussion of rectal bleeding or 
hemorrhoids is noted in the VA examination report, nor is there 
any discussion of the Veteran's history of colon polyps 
documented shortly before the period on appeal.  See Private 
Treatment Records, April 2000.  Based thereon, the Board finds 
that a remand is necessary in order to obtain clarification as to 
whether the Veteran has a current colon disability, to include 
any current disability that has manifested by rectal bleeding, 
hemorrhoids, or colon polyps, and if so, whether it is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA 
treatment records relating to any May 2005 
colonoscopy that was performed at the VA 
medical center and associate them with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in writing in the claims file.

2.  After the above development has been 
completed, ask the same examiner who prepared 
the November 2008 VA examination report to 
review the claims file, including all records 
relating to the Veteran's diagnosed colon 
polyps and hemorrhoids, his complaints of 
rectal bleeding, and any record of a 
colonoscopy procedure performed in May 2005 
at the VAMC (if any), and to please clarify 
his opinion as follows:

(a) Please opine as to whether the Veteran 
has a current colon disability, and if so, 
whether it is "at least as likely as not" 
(50-50 probability) that any such disability 
is related to service.  If no current colon 
disability is found, please explain in detail 
the reasoning behind such conclusion, and 
please address the notations in the claims 
file of complaints of rectal bleeding, 
diagnosed hemorrhoids, and the Veteran's 
history of colon polyps shown in private 
treatment records dated in 2000.

(b) Please clarify whether the Veteran has a 
current intestinal disability that is "at 
least as likely as not" (50-50 probability) 
related to service.

The examiner should provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions. 

If the VA examiner who provided the November 
2008 VA examination is unavailable, schedule 
the Veteran for a new VA examination relating 
to his claims for intestinal and colon 
disabilities.

3.  Then, readjudicate the Veteran's claims.  
If the claims remain denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


